      Case 1:20-cv-04507-AT-GWG Document 64 Filed 05/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________


MAHFOOZ AHMAD
                    Plaintiff (s),              Docket No : 1:20-CV -04507- AT-GWG
                                                Typo (error) Correction in the Complaint


                              -against-
COLIN DAY, COURTNEY DUTTER, iCIMS INC
                Defendant (s)




             Typo (error) Correction in the Complaint

                            [ Nunc Pro Tunc ]




Mahfooz Ahmad

T: +1.718.536.1972
E: mahfoozahmad2092@gmail.com
M: https://mahfooz.medium.com
224 Porters Hill Rd,
Monroe, CT 06468


Case Assigned to: Honorable Judge Analisa Torres
Case Referred to: Honorable Magistrate Judge Gabriel W. Gorenstein
       Case 1:20-cv-04507-AT-GWG Document 64 Filed 05/21/21 Page 2 of 2




Re: Ahmad v. Day, et al. ( 1:20-CV- 004507 - AT-GWG )

Dear Honorable Judge Analisa Torres and Honorable Magistrate Judge Gabriel W. Gorenstein,


       I Mahfooz Ahmad would like to point out correction of a typo (written error), in the

original filled complaint. It is a typing error. The date of start of my employment with iCIMS Inc

is February, 2016 and not February, 2014. The typing of 2014 instead of 2016 is a written error,

the defense counsel did mention the correct date of February, 2016 in there filing of ‘Motion for

Arbitration’. I request Honorable Magistrate Judge Gabriel W. Gorenstein to order correction/

acceptance of this clerical typing error (Nunc Pro Tunc).



       I would like to humbly inform the court that I have been able to pay the PACER account

Balance and currently I am able to access PACER account services and updates like normal.



Thank you for Your Honor’s time and consideration is greatly appreciated in this matter.



                                                                   21st May, 2021.

                                                                   /s/ Mahfooz Ahmad

                                                                   Mahfooz Ahmad
